Exhibit 10.3

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 1,
2012, is by and among Genesee & Wyoming Inc., a Delaware corporation (the
“Company”), and each of the Persons listed on Schedule 1 hereto (collectively,
the “Purchasers”). The Purchasers and any other Person who may become a party
hereto pursuant to Section 11(c) are referred to individually as a “Shareholder”
and collectively as the “Shareholders”.

WHEREAS, the Company and Carlyle Partners V, L.P., a Delaware limited
partnership (the “Initial Purchaser Representative”) are parties to the
Investment Agreement, dated as of July 23, 2012, as amended by the First
Amendment to Investment Agreement, dated as of September 10, 2012, as the same
may hereafter be amended from time to time (the “Investment Agreement”); and

WHEREAS, in accordance with Section 5.9 of the Investment Agreement, the Initial
Purchaser Representative transferred and assigned all its rights, interests and
obligations under the Investment Agreement to the Purchasers pursuant to the
Assignment and Assumption Agreement among the Initial Purchaser Representative,
the Purchasers and the Company, dated as of September 28, 2012; and

WHEREAS, the Purchasers desire to have and the Company desires to grant certain
registration and other rights with respect to the Registrable Securities on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1. Definitions. As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Investment Agreement:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company’s board of directors (i) would
be required to be made in any Registration Statement filed with the SEC by the
Company so that such Registration Statement or report would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement or report;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Agreement” shall have the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

“Certificates of Designations” shall mean each of those certain Certificates of
Designations of the Company, setting forth the rights, privileges, preferences
and restrictions of the Convertible Preferred Stock, dated as of the date
hereof, as may be amended from time to time.

“Class A Common Stock” shall mean all shares currently or hereafter existing of
Class A Common Stock, par value $0.01 per share, of the Company.

“Convertible Preferred Stock” shall mean all shares currently or hereafter
existing of Series A-1 Preferred Stock.

“Demand Notice” shall have the meaning set forth in Section 3(a).

 

1



--------------------------------------------------------------------------------

“Demand Registration” shall have the meaning set forth in Section 3(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Indemnified Party” shall have the meaning set forth in Section 8(c).

“Indemnifying Party” shall have the meaning set forth in Section 8(c).

“Investment Agreement” shall have the meaning set forth in the recitals.

“Long-Form Registration” shall have the meaning set forth in Section 3(a).

“Losses” shall have the meaning set forth in Section 8(a).

“Marketed Offering” shall mean a registered underwritten offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Shareholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 4(a).

“Piggyback Registration” shall have the meaning set forth in Section 4(a).

“Piggyback Request” shall have the meaning set forth in Section 4(a).

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Public Offering” shall mean the sale of Class A Common Stock to the public
pursuant to an effective Registration Statement (other than Form S-4 or Form S-8
or any similar or successor form) filed under the Securities Act or any
comparable law or regulatory scheme of any foreign jurisdiction.

“Registrable Securities” shall mean, as of any date of determination, the shares
of Class A Common Stock issued to the Purchasers pursuant to the Investment
Agreement (whether or not subsequently transferred to any Shareholder), or
hereafter acquired by the Purchasers or any Shareholder pursuant to the
conversion of the Convertible Preferred Stock, and any other securities issued
or issuable with respect to any such shares by way of share split, share
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event or otherwise. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities when (i) they
are sold pursuant to an effective Registration Statement under the Securities
Act, (ii) the holder thereof, together with its, his or her affiliates,
beneficially owns less than 1.5% of the shares of Class A Common Stock
(including all shares issuable upon the conversion of all Convertible Preferred
Stock) at such time

 

2



--------------------------------------------------------------------------------

and such holder is able to dispose of all of its, his or her Registrable
Securities pursuant to Rule 144 without any volume limitations thereunder,
(iii) they shall have ceased to be outstanding, or (iv) they have been sold in a
private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Shareholders” shall have the meaning set forth in the preamble.

“Shelf Offering” shall have the meaning set forth in Section 4(c).

“Short-Form Registration” shall have the meaning set forth in Section 3(a).

“Take-Down Notice” shall have the meaning set forth in Section 4(c).

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2. Holders of Registrable Securities. A Person is deemed, and shall only
be deemed, to be a holder of Registrable Securities if such Person owns
Registrable Securities or has a right to acquire such Registrable Securities and
such Person is a Shareholder.

Section 3. Demand Registrations.

(a) Requests for Registration. Subject to the following paragraphs of this
Section 3(a), one or more Shareholders shall have the right, by delivering or
causing to be delivered a written notice to the Company, to require the Company
to register pursuant to the terms of this Agreement, under and in accordance
with the provisions of the Securities Act, the offer, sale and distribution of
all of the number of Registrable Securities requested to be so registered
pursuant to the terms of this Agreement on Form S-3 (which, unless all
Shareholders delivering such notice request otherwise, shall be (i) filed
pursuant to Rule 415 under the Securities Act and (ii) if the Company is a
Well-Known Seasoned Issuer at the time of filing such registration statement
with the SEC, designated by the Company as an Automatic Shelf Registration
Statement), if the Company is then eligible for such short-form, or any similar
or successor short-form registration (“Short-Form Registrations”) or, if the
Company is not then eligible for such short form registration, on Form S-1 or
any similar or successor long-form registration (“Long-Form Registrations”) (any
such written notice, a “Demand Notice” and any such registration, a “Demand
Registration”), as soon as reasonably practicable after delivery of such Demand
Notice, but, in any event, the Company shall be required to make the initial
filing of the Registration Statement in connection with such Demand Registration
within 75 days, in the case of a Long-Form Registration, or 21 days, in the case
of a Short-Form Registration, following receipt of such Demand Notice;

 

3



--------------------------------------------------------------------------------

provided, however, that a Demand Notice may only be made if the sale of the
Registrable Securities requested to be registered by such Shareholders is
reasonably expected to result in aggregate gross cash proceeds in excess of
$50,000,000 (without regard to any underwriting discount or commission).
Following receipt of a Demand Notice for a Demand Registration in accordance
with this Section 3(a), the Company shall use its reasonable best efforts to
file a Registration Statement in accordance with such Demand Notice as promptly
as practicable and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof. Notwithstanding anything to
the contrary in this Agreement, no later than the first Mandatory Conversion
Date (as defined in the Certificates of Designations), the Company shall
register pursuant to Rule 415 under the Securities Act and cause to be then
effective an Automatic Shelf Registration Statement or, if the Company is not
then eligible to use an Automatic Shelf Registration Statement, another
Short-Form Registration, registering the offer, sale and distribution by the
Shareholders of all of the Registrable Securities to be received by the
Shareholders as a result of the conversion of such Shareholder’s Convertible
Preferred Stock on such Mandatory Conversion Date and all other Registrable
Securities (including all shares issuable upon the conversion of all Convertible
Preferred Stock) not previously so registered pursuant to a then effective
registration statement; provided, however, that if the Company is not then
eligible to use an Automatic Shelf Registration Statement or another Short-Form
Registration, the Company may comply with the foregoing through a Long-Form
Registration that is available for the immediate offer, sale and distribution by
the Shareholders of all such Registrable Securities.

No Demand Registration shall be deemed to have occurred for purposes of this
Section 3, and any Demand Notice delivered in connection therewith shall not
count as a Demand Notice for purposes of Section 3(e), if (x) the Registration
Statement relating thereto (and covering not less than all Registrable
Securities specified in the applicable Demand Notice for sale in accordance with
the intended method or methods of distribution specified in such Demand Notice)
(i) does not become effective, or (ii) is not maintained effective for the
period required pursuant to this Section 3 or (y) the offering of the
Registrable Securities pursuant to such Registration Statement is subject to a
stop order, injunction, or similar order or requirement of the SEC during such
period.

All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.

Except as otherwise agreed by all Shareholders with Registrable Securities
subject to a Demand Registration, the Company shall use its reasonable best
efforts to maintain the continuous effectiveness of the Registration Statement
with respect to any Demand Registration until such securities cease to be
Registrable Securities or such shorter period upon which all Shareholders with
Registrable Securities included in such Registration Statement have notified the
Company that such Registrable Securities have actually been sold.

Within six business days after receipt by the Company of a Demand Notice
pursuant to this Section 3(a), the Company shall deliver a written notice of any
such Demand Notice to all other holders of Registrable Securities, and the
Company shall, subject to the provisions of Section 3(b), include in such Demand
Registration all such Registrable Securities with respect to which the Company
has received written requests for inclusion therein within 10 business days
after the date that such notice has been delivered; provided that such holders
must agree to the method of distribution proposed by the Shareholders who
delivered the Demand Notice and, in connection with any underwritten
registration, such holders (together with the Company and the other holders
including securities in such underwritten registration) must enter into an
underwriting agreement in the form reasonably approved by the Shareholders
holding the majority of the Registrable Securities. All requests made pursuant
to the preceding sentence shall specify the aggregate amount of Registrable
Securities to be registered and the intended method of distribution of such
securities.

(b) Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an underwritten
offering, and the managing underwriter or underwriters advise the holders of
such securities in writing that in its good faith opinion the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the price, timing or distribution of such offering
(including securities proposed to be included by other holders of

 

4



--------------------------------------------------------------------------------

securities entitled to include securities in such Registration Statement
pursuant to incidental or piggyback registration rights), then there shall be
included in such underwritten offering the number or dollar amount of
Registrable Securities and such other securities that in the opinion of such
managing underwriter can be sold without adversely affecting such offering, and
such number of Registrable Securities and such other securities shall be
allocated as follows:

(i) first, pro rata among the holders of Registrable Securities that have
requested to participate in such Demand Registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

(ii) second, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by the Company.

No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such offering.

(c) Postponement of Demand Registration. The Company shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of 60 days, the filing (but not the preparation) of
a Registration Statement if the Company delivers to the Shareholders requesting
registration a certificate certifying that such registration and offering would
reasonably be expected to materially adversely affect or materially interfere
with any bona fide material financing of the Company or any material transaction
under consideration by the Company or require the Company to make an Adverse
Disclosure; provided, however, that (i) with respect to each 12-month period,
the 60-day maximum described in this sentence will be reduced by one day for
each day during which holders of Registrable Securities are required to
discontinue disposition of securities pursuant to the last paragraph of
Section 6 and (ii) in the event any Mandatory Conversion Date occurs on or prior
to the second anniversary of the date hereof, the restrictions in Section 3(a)
and this Section 3(c) shall not apply from the first such Mandatory Conversion
Date until the business day after the second anniversary of the date hereof;
provided, further, however, that with respect to the foregoing (ii), to the
extent that each holder of Registrable Securities subject to the Mandatory
Conversion is offered the option to include all its securities so converted in a
concurrently consummated underwritten offering pursuant to a Piggyback
Registration, the restrictions in Section 3(a) and this Section 3(c) shall
continue to apply. Such certificate shall contain a statement of the reasons for
such postponement and an approximation of the anticipated delay. The
Shareholders receiving such certificate shall keep the information contained in
such certificate confidential subject to the same terms set forth in
Section 6(o). If the Company shall so postpone the filing of a Registration
Statement, the Shareholders requesting such registration shall have the right to
withdraw the request for registration by giving written notice to the Company
within 10 days of the anticipated termination date of the postponement period,
as provided in the certificate delivered to the applicable Shareholders and, for
the avoidance of doubt, upon such withdrawal, the withdrawn request shall not
constitute a Demand Notice; provided that in the event such Shareholders do not
so withdraw the request for registration, the Company shall continue to prepare
a Registration Statement during such postponement such that, if it exercises its
rights under this Section 3(c), it shall be in a position to and shall, as
promptly as practicable following the expiration of the applicable deferral or
suspension period, file or update and use its reasonable efforts to cause the
effectiveness of the applicable deferred or suspended Registration Statement.

(d) Cancellation of a Demand Registration. Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 3 shall have the right to notify the Company that they
have determined that the registration statement be abandoned or withdrawn, in
which event the Company shall abandon or withdraw such registration statement;
provided, that such Demand Notice underlying such abandonment or withdrawal
shall not be deemed to be a Demand Notice for purposes of 3(e) if in response to
a material adverse change regarding the Company or a material adverse change in
the financial markets generally.

 

5



--------------------------------------------------------------------------------

(e) Number of Demand Notices. In connection with the provisions of this
Section 3, the Shareholder shall have (i) two Demand Notices in connection with
Marketed Offerings, which it is permitted to deliver (or cause to be delivered)
to the Company hereunder; provided, that in connection therewith the Company
shall cause its officers to use their reasonable best efforts to support the
marketing of the Registrable Securities covered by the Registration Statement
(including participation in “road shows”), and (ii)four additional Demand
Notices in any 365 day period (other than in connection with a Marketed
Offering), which it is permitted to deliver (or cause to be delivered) to the
Company hereunder provided, that in connection therewith the Company shall not
be obligated to cause its officers to support the marketing of the Registrable
Securities covered by the Registration Statement and such officers will not be
obligated to participate in any “road shows”.

Section 4. Piggyback Registration; Shelf Take Down.

(a) Right to Piggyback. Except with respect to a Demand Registration, the
procedures for which are addressed in Section 3, if the Company proposes to file
a registration statement under the Securities Act with respect to an offering of
Class A Common Stock whether or not for sale for its own account and whether or
not an underwritten offering or an underwritten registration (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto,
(ii) filed in connection with an exchange offer or any employee benefit or
dividend reinvestment plan or (iii) relating solely to the offer and sale of
debt securities), then the Company shall give prompt written notice of such
filing no later than five business days prior to the filing date (the “Piggyback
Notice”) to all of the holders of Registrable Securities. The Piggyback Notice
shall offer such holders the opportunity to include (or cause to be included) in
such registration statement the number of Registrable Securities as each such
holder may request (a “Piggyback Registration”); provided, however, that until
the expiration of the transfer restrictions set forth in Section 4.2(a) of the
Investment Agreement, the Company shall only be required to use its reasonable
best efforts to register the subsequent resale of such Registrable Securities by
the holders thereof under the registration statement subject to a Piggyback
Registration and not to include such Registrable Securities with any securities
sold pursuant to an offering thereunder (subject to Section 3(c)). Subject to
Section 4(b), the Company shall include in each such Piggyback Registration all
Registrable Securities with respect to which the Company has received written
requests for inclusion therein (each a “Piggyback Request”) within 10 business
days after notice has been given to the applicable holder. The Company shall not
be required to maintain the effectiveness of the Registration Statement for a
Piggyback Registration beyond the earlier to occur of (x) 180 days after the
effective date thereof and (y) consummation of the distribution by the holders
of the Registrable Securities included in such Registration Statement.

(b) Priority on Piggyback Registrations. If any of the Registrable Securities to
be registered pursuant to the registration giving rise to the rights under this
Section 4 are to be sold in an underwritten offering, the Company shall use
reasonable best efforts to cause the managing underwriter or underwriters of a
proposed underwritten offering to permit holders of Registrable Securities who
have submitted a Piggyback Request in connection with such offering to include
in such offering all Registrable Securities included in each holder’s Piggyback
Request on the same terms and conditions as any other shares of capital stock,
if any, of the Company included in the offering. Notwithstanding the foregoing,
if the managing underwriter or underwriters of such underwritten offering advise
the Company in writing that it is their good faith opinion the total number or
dollar amount of securities that such holders, the Company and any other Persons
having rights to participate in such registration, intend to include in such
offering is such as to adversely affect the price, timing or distribution of the
securities in such offering, then there shall be included in such underwritten
offering the number or dollar amount of securities that in the opinion of such
managing underwriter or underwriters can be sold without so adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows: (i) first, all securities proposed to be sold by the Company for its
own account (except to the extent the Company seeks to avail itself of the
second proviso of Section 3(c), in which case such number of Registrable
Securities shall first be allocated to all Registrable Securities subject to
such Mandatory Conversion prior to any securities proposed to be sold by the
Company for its own account); (ii) second, all Registrable Securities requested
to be included in such registration pursuant to Section 4, pro rata among such
holders on the basis of the percentage of the Registrable Securities requested
to be included in such Registration Statement by such holders; and (iii) third,
all other securities requested to be included in such Registration Statement;
provided that holders may, prior to the earlier of the (i) effectiveness of the
Registration Statement and (ii) time at which the offering price and/or
underwriter’s discount are determined with the managing underwriter or
underwriters, withdraw their request to be included in such registration
pursuant to this Section 4.

 

6



--------------------------------------------------------------------------------

(c) Shelf-Take Downs. At any time that a shelf registration statement covering
Registrable Securities pursuant to Section 3 or Section 4 is effective, if any
Shareholder delivers a notice to the Company (a “Take-Down Notice”) stating that
it intends to sell all or part of its Registrable Securities included by it on
the shelf registration statement (a “Shelf Offering”), then, the Company shall
amend or supplement the shelf registration statement as may be necessary in
order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering (taking into account the inclusion of Registrable Securities by
any other holders pursuant to this Section 4(c)). In connection with any Shelf
Offering, including any Shelf Offering that is a Marketed Offering:

(i) such proposing holder(s) shall also deliver the Take-Down Notice to all
other holders of Registrable Securities included on such shelf registration
statement and permit each such holder to include its Registrable Securities
included on the shelf registration statement in the Shelf Offering if such
holder notifies the proposing holder(s) and the Company within five days after
delivery of the Take-Down Notice to such holder; and

(ii) if the Shelf Offering is underwritten, in the event that the underwriters
of such Shelf Offering advise such holders in writing that it is their good
faith opinion the total number or dollar amount of securities proposed to be
sold exceeds the total number or dollar amount of such securities that can be
sold without having an adverse effect on the price, timing or distribution of
the Registrable Securities to be included, then the underwriter may limit the
number of Registrable Securities which would otherwise be included in such Shelf
Offering in the same manner as described in Section 3(b) with respect to a
limitation of shares to be included in a registration;

provided, however, that each Shelf Offering that is a Marketed Offering
initiated by a Shareholder shall be deemed to be a demand subject to the
provisions of Section 3(a) (subject to Section 3(d)), and shall decrease by one
the number of Demand Notices such Shareholder is entitled to pursuant to
Section 3(e)(i); provided, further, that, without the consent of the board of
directors of the Company, no Shareholder shall initiate more than four
underwritten Shelf Offerings (other than in connection with a Marketed Offering)
in any 365 day period; provided, further, that a Take-Down Notice with respect
to an underwritten offering that is not a Marketed Offering may only be made if
the sale of the Registrable Securities requested to be sold by all Shareholders
in the Shelf Offering is reasonably expected to result in aggregate gross cash
proceeds in excess of $25,000,000 (without regard to any underwriting discount
or commission).

Section 5. Restrictions on Public Sale by Holders of Registrable
Securities. Each holder of Registrable Securities agrees with all other holders
of Registrable Securities and the Company in connection with any underwritten
offering made pursuant to a Registration Statement filed pursuant to Section 3
and Section 4(a), respectively (whether or not such holder elected to include
Registrable Securities in such Registration Statement), if requested (pursuant
to a written notice) by the managing underwriter or underwriters in such
offering, not to effect any public sale or distribution of any of the Company’s
securities (except as part of such underwritten offering), including a sale
pursuant to Rule 144 or any swap or other economic arrangement that transfers to
another any of the economic consequences of owning the Class A Common Stock, or
to give any Demand Notice during the period commencing on the date of the
Prospectus and continuing for not more than 90 days after the date of the
Prospectus (or, in either case, Prospectus supplement if the offering is made
pursuant to a “shelf” registration), pursuant to which such public offering
shall be made, plus, a then customary “booster shot” extension required to
permit research analysts to publish research reports compliant with Rule 139
under the Securities Act pursuant to FINRA Rule 2711 (or a successor thereto).
In connection with any underwritten offering made pursuant to a Registration
Statement filed pursuant to Section 3 or Section 4, the Company shall be
responsible for negotiating all “lock-up” agreements with the underwriters and,
in addition to the foregoing provisions of this Section 5, the Shareholders and
holders of Registrable Securities agree to execute the form so negotiated;
provided, that the form so negotiated is reasonably acceptable to the
Shareholders and holders of Registrable Securities and consistent with the
agreement set forth in this Section 5 and that, in the case of a Marketed
Offering, the Company’s executive officers and directors shall also have
executed such form of agreement so negotiated.

 

7



--------------------------------------------------------------------------------

If any registration pursuant to Section 3 of this Agreement shall be in
connection with any: (i) Marketed Offering (including with respect to a Shelf
Offering pursuant to Section 4(c) hereof), the Company will cause each of its
executive officers and directors to sign a “lock-up” agreement consistent with
that contemplated in the immediately preceding paragraph and (ii) underwritten
offering (including with respect to a Shelf Offering pursuant to Section 4(c)
hereof), the Company will also not effect any public sale or distribution of any
common equity (or securities convertible into or exchangeable or exercisable for
common equity) (other than a registration statement (A) on Form S-4, Form S-8 or
any successor forms thereto or (B) filed solely in connection with an exchange
offer or any employee benefit or dividend reinvestment plan) for its own
account, within 90 days (plus, a then customary “booster shot” extension
required to permit research analysts to publish research reports compliant with
Rule 139 under the Securities Act pursuant to FINRA Rule 2711 (or a successor
thereto)) after the date of the Prospectus for such offering except as may
otherwise be agreed with the holders of the Registrable Securities in such
offering.

Section 6. Registration Procedures. If and whenever the Company is required to
effect the registration of any Registrable Securities under the Securities Act
as provided in Section 3 or Section 4, the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible to the extent applicable:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Company in accordance with the
intended method or methods of distribution thereof and in accordance with this
Agreement, and use its reasonable best efforts to cause such Registration
Statement to become effective and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such documents that, upon filing, would be incorporated or deemed to
be incorporated by reference therein) with respect to a Demand Registration to
which the holders of a majority of the Registrable Securities covered by such
Registration Statement, their counsel, or the managing underwriters, if any,
shall reasonably object, in writing, on a timely basis, unless, in the opinion
of the Company’s counsel, such filing is necessary to comply with applicable
law;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

 

8



--------------------------------------------------------------------------------

(c) notify each selling holder of Registrable Securities, its counsel and the
managing underwriters, if any, promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 6(n) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
holders only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);

(d) use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practicable;

(e) if requested by the managing underwriters, if any, or the holders of a
majority of the then outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received such request; provided, however, that the Company
shall not be required to take any actions under this Section 6(e) that are not,
in the opinion of counsel for the Company, in compliance with applicable law;

(f) furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter); provided that the
Company may furnish or make available any such documents in electronic format;

(g) deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; provided that
the Company may furnish or make available any such documents in electronic
format (other than, in the case of a Marketed Offering, upon the request of the
managing underwriters thereof for printed copies of any such Prospectus or
Prospectuses); and the Company, subject to the last paragraph of this Section 6,
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling holders of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;

 

9



--------------------------------------------------------------------------------

(h) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
pursuant to this Agreement and to take any other action that may be necessary or
advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where would not otherwise be required to qualify
but for this Agreement or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;

(i) cooperate with, and direct the Company’s transfer agent to cooperate with,
the selling holders of Registrable Securities and the managing underwriters, if
any, to facilitate the timely settlement of any offering or sale of Registrable
Securities, including the preparation and delivery of certificates (not bearing
any legends) or book-entry (not bearing stop transfer instructions) representing
Registrable Securities to be sold after receiving written representations from
each holder of such Registrable Securities that the Registrable Securities
represented by the certificates so delivered by such holder will be transferred
in accordance with the Registration Statement and, in connection therewith, if
reasonably required by the Company’s transfer agent, the Company shall promptly
after the effectiveness of the registration statement cause an opinion of
counsel as to the effectiveness of any Registration Statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without
restriction upon sale by the holder of such shares of Registrable Securities
under the Registration Statement;

(j) upon the occurrence of, and its knowledge of, any event contemplated by
Section 6(c)(vi) above, prepare a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Securities being sold thereunder, such that the Registration
Statement will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, not misleading, and the Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(m) use its reasonable best efforts to, cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement;

(n) enter into such agreements (including underwriting agreements in form, scope
and substance as is customary in underwritten offerings and such other documents
reasonably required under the terms of such underwriting agreements, including
customary legal opinions and auditor “comfort” letters) and take all such other
actions reasonably requested by the holders of a majority of the Registrable
Securities being sold in connection therewith (including those reasonably
requested by the managing underwriters, if any) to expedite or facilitate the
disposition of such Registrable Securities;

 

10



--------------------------------------------------------------------------------

(o) in connection with a customary due diligence review, make available for
inspection by a representative of the selling holders of Registrable Securities,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any counsel or accountants retained by such selling holders or
underwriter (collectively, the “Offering Persons”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the officers, directors and employees of the Company and
its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such Registration
Statement, provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons unless (i) disclosure of such information
is required by court or administrative order, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons, is required by
law or applicable legal process (including in connection with the offer and sale
of securities pursuant to the rules and regulations of the SEC), (iii) such
information is or becomes generally available to the public other than as a
result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement or (iv) such information (A) was known to
such Offering Persons (prior to its disclosure by the Company) from a source
other than the Company when such source, to the knowledge of the Offering
Persons, was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information or (C) was developed independently by the
Offering Persons or their respective representatives without the use or, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to (i) or (ii) above, such Person shall be required to give
the Company written notice of the proposed disclosure prior to such disclosure
(except in the case of (ii) above when a proposed disclosure was or is to be
made in connection with a Registration Statement or Prospectus under this
Agreement); and

(p) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA, including the use reasonable best efforts to obtain FINRA’s pre-clearance
or pre-approval of the Registration Statement and applicable Prospectus upon
filing with the SEC.

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 6(c)(ii), 6(c)(iii), 6(c)(iv) or 6(c)(v), such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 6(j), or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

 

11



--------------------------------------------------------------------------------

Section 7. Registration Expenses. All fees and expenses incurred by the Company
and incident to the performance of or compliance with this Agreement by the
Company (including (i) all registration and filing fees (including fees and
expenses with respect to (A) all SEC, stock exchange or trading system and FINRA
registration, listing, filing and qualification and any other fees associated
with such filings, including with respect to counsel for the underwriters and
any qualified independent underwriter in connection with FINRA qualifications,
(B) rating agencies and (C) compliance with securities or “blue sky” laws,
including any fees and disbursements of counsel for the underwriters in
connection with “blue sky” qualifications of the Registrable Securities pursuant
to Section 6(h)), (ii) fees and expenses of the financial printer,
(iii) messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) fees and disbursements of all
independent certified public accountants, including the expenses of any special
audits and/or “comfort letters” required by or incident to such performance and
compliance), shall be borne by the Company whether or not any Registration
Statement is filed or becomes effective. All underwriters discounts and selling
commissions and all stock transfer taxes, in each case related to Registrable
Securities registered in accordance with the Agreement, shall be borne by the
Shareholders of Registrable Securities included in such registration pro rata
among each other on the basis of the number of Registrable Securities so
registered (provided that such stock transfer taxes shall be borne solely by the
holders of Registrable Securities subject to such taxes).

Except as set forth above, the Company shall not be required pursuant to this
Agreement to pay (i) fees and disbursements of any counsel retained by any
holder of Registrable Securities or by any underwriter, (ii) any underwriter’s
fees (including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
holders of Registrable Securities not specifically required to be paid by the
Company pursuant to the first paragraph of this Section 7.

Section 8. Indemnification.

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, shareholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) such
underwriter, from and against any and all losses, claims, damages, liabilities,
costs (including costs of preparation and reasonable attorneys’ fees and any
legal or other fees or expenses incurred by such party in connection with any
investigation or Proceeding), expenses, judgments, fines, penalties, charges and
amounts paid in settlement (collectively, “Losses”), as incurred, arising out of
or based upon any untrue statement (or alleged untrue statement) of a material
fact contained in any Prospectus, offering circular, any amendments or
supplements thereto, “issuer free writing prospectus” (as such term is defined
in Rule 433 under the Securities Act) or other document (including any related
Registration Statement, notification, or the like) incident to any such
registration, qualification, or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act, the Exchange Act, any state securities law, or
any rule or regulation thereunder applicable to the Company and (without
limitation of the preceding portions of this Section 8(a)) will reimburse each
such holder, each of its officers, directors, partners, members, managers,
shareholders, accountants, attorneys, agents and employees and each Person who
controls each such holder and the officers, directors, partners, members,
managers, shareholders, accountants, attorneys, agents and employees of each
such controlling person, each such underwriter, and each Person who controls any
such underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Loss or action,
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission by
such holder or underwriter, but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information regarding such holder
of Registrable Securities furnished to the Company by such holder of Registrable
Securities expressly for inclusion therein. It is agreed that the indemnity
agreement contained in this Section 8(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).

 

12



--------------------------------------------------------------------------------

(b) Indemnification by Holder of Registrable Securities. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Agreement, that the Company
shall have received an undertaking reasonably satisfactory to it from the
prospective seller of such Registrable Securities to indemnify, to the fullest
extent permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, offering
circular, any amendments or supplements thereto, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act) or
other document, or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company, its directors and officers and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and all other prospective sellers for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Loss or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, any amendments or supplements thereto,
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) or other document in reliance upon and in conformity with
written information regarding such holder of Registrable Securities furnished to
the Company by such holder of Registrable Securities expressly for inclusion
therein; provided, however, that the obligations of such holder under such
undertaking shall not apply to amounts paid in settlement of any such Losses (or
actions in respect thereof) if such settlement is effected without the consent
of such holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such holder of Registrable Securities shall be
limited to the net proceeds received by such selling holder from the sale of
Registrable Securities covered by such Registration Statement.

(c) Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnity hereunder or under the undertaking contemplated by Section 8(b) (an
“Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Proceeding with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been materially prejudiced by such
delay or failure. The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding, in which case the Indemnified
Party shall have the right to employ separate counsel and to assume the defense
of such claim or proceeding at the Indemnifying Party’s expense; provided,
further, however, that the Indemnifying Party shall not, in connection with any
one such claim or Proceeding or separate but substantially similar or related
claims or Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties. Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without

 

13



--------------------------------------------------------------------------------

its consent (but such consent will not be unreasonably withheld). The
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder. All fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder, provided that the
Indemnifying Party may require such Indemnified Party to undertake to reimburse
all such fees and expenses to the extent it is finally judicially determined
that such Indemnified Party is not entitled to indemnification under this
Section 8).

(d) Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent any such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), an Indemnifying Party that
is a selling holder of Registrable Securities shall not be required to
contribute any amount in excess of the amount that such Indemnifying Party has
otherwise been, or would otherwise be, required to pay pursuant to Section 8(b)
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 9. Rule 144.

(a) The Company shall use reasonable best efforts to: (i) file the reports
required to be filed by it under the Securities Act and the Exchange Act in a
timely manner, to the extent required from time to time to enable such holder to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144; and (ii) so long as any
Registrable Securities are outstanding, furnish holders thereof upon request
(A) a written statement by the Company as to its compliance with the reporting
requirements of Rule 144 under the Securities Act, and of the Exchange Act and
(B) a copy of the most recent annual or quarterly report of the Company (except
to the extent the same is available on EDGAR).

(b) The foregoing provisions of this Section 9 are not intended to modify or
otherwise affect any restrictions on transfers of securities contained in the
Investment Agreement.

 

14



--------------------------------------------------------------------------------

Section 10. Underwritten Registrations.

(a) In connection with any underwritten offering, the investment banker or
investment bankers and managers shall be selected by (i) the Shareholder holding
the majority of Registrable Securities included in any Demand Registration,
including any Shelf Offering, initiated by the Shareholder, which selection
shall be reasonably acceptable to the Company (and approval of the same not to
be unreasonably withheld), and (ii) the Company to administer any other
offering, including any Piggyback Registration.

(b) No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities it desires to have
covered by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

Section 11. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Shareholders. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of at least a majority of the
Registrable Securities being sold by such holders pursuant to such Registration
Statement.

(b) Notices. All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

If to the Company, to the address of its principal executive offices. If to any
Shareholder, at such Shareholder’s address as set forth on the records of the
Company. Any such notice shall, if delivered personally, be deemed received upon
delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five business days after the date of deposit in the United States
mail.

(c) Successors and Assigns; Shareholder Status. This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Shareholders; provided, however, that (x) the
Company may not assign this Agreement (in whole or in part) with the prior
written consent of the holders of a majority of the Registrable Securities and
(y) such successor or assign shall not be entitled to such rights unless the
successor or assign shall have executed and delivered to the Company an Addendum
Agreement substantially in the form of Exhibit A hereto (which shall also be
executed by the Company) promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Shareholder for purposes of this Agreement. For the avoidance of doubt, to the
extent any Shareholder assigns some or all of its rights hereunder to deliver a
Demand Notice or a Take-Down Notice to any permitted assignee, such Shareholder
shall, if such rights to deliver Demand Notices or Take-Down Notices are subject
to limitations pursuant to this Agreement, including Section 3(e) and the
provisos to Section 4(c), no longer be entitled to exercise such rights, but
only to the extent assigned, and the exercise of such Demand Notice or Take-Down
Notice by such assignee shall be subject to the provisions of this Agreement,
including Section 3(e) and the provisos to Section 4(c). Except as provided in
Section 8 with respect to an Indemnified Party, nothing expressed or mentioned
in this Agreement is intended or shall be construed to give any Person other
than the parties hereto and their respective successors and permitted assigns
any legal or equitable right, remedy or claim under, in or in respect of this
Agreement or any provision herein contained.

 

15



--------------------------------------------------------------------------------

(d) Counterparts. This Agreement may be executed in two or more counterparts and
delivered by facsimile, pdf or other electronic transmission with the same
effect as if all signatory parties had signed and delivered the same original
document, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

(e) Headings; Construction. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; and (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with, the laws of the State of New York.

(g) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their best efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(h) Entire Agreement. This Agreement, the Investment Agreement and the
Certificates of Designations are intended by the parties as a final expression
of their agreement, and are intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein, with respect to the registration rights granted by the Company with
respect to Registrable Securities. This Agreement, together with the Investment
Agreement and the Certificates of Designations, supersedes all prior agreements
and understandings between the parties with respect to such subject matter.

(i) Securities Held by the Company or its Subsidiaries. Whenever the consent or
approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(j) Specific Performance; Further Assurances. The parties hereto recognize and
agree that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach. The parties hereto
agree that in the event the registrations and sales of Registrable Securities
are effected pursuant to the laws of any jurisdiction outside of the United
States, such parties shall use their respective reasonable best efforts to give
effect as closely as possible to the rights and obligations set forth in this
Agreement, taking into account customary practices of such foreign jurisdiction,
including executing such documents and taking such further actions as may be
reasonably necessary in order to carry out the foregoing.

 

16



--------------------------------------------------------------------------------

(k) Term. This Agreement shall terminate with respect to a Shareholder on the
date on which such Shareholder ceases to hold Registrable Securities; provided,
that, such Shareholder’s rights and obligations pursuant to Section 8, as well
as the Company’s obligations to pay expenses pursuant to Section 7, shall
survive with respect to any registration statement in which any Registrable
Securities of such Shareholders were included and, for the avoidance of doubt,
any underwriter lock-up that a Shareholder has executed prior to a Shareholder’s
termination in accordance with this clause shall remain in effect in accordance
with its terms.

(l) Consent to Jurisdiction; Waiver of Jury Trial. The parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of the courts of the State
of New York and the federal courts of the United States of America located in
New York, and appropriate appellate courts therefrom, over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby, and each party hereby irrevocably agrees that all claims in respect of
such dispute or proceeding may be heard and determined in such courts. The
parties hereby irrevocably waive, to the fullest extent permitted by applicable
law, any objection which they may now or hereafter have to the laying of venue
of any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a party to this Agreement may become
involved.

Each of the parties hereto hereby consents to process being served by any party
to this Agreement in any suit, action, or proceeding of the nature specified in
the paragraph above by the mailing of a copy thereof in the manner specified by
the provisions of Section 11(b).

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first above written.

 

GENESEE & WYOMING INC. By:   /s/ Allison M. Fergus           Name: Allison M.
Fergus   Title: General Counsel & Secretary

[Registration Rights Agreement Signature Page]



--------------------------------------------------------------------------------

CP V COINVESTMENT A, L.P.     By: TC GROUP V, L.P., its general partner By:  
/s/ Gregory S. Ledford           Name: Gregory S. Ledford   Title: Authorized
Person CARLYLE PARTNERS V GW, L.P.     By: TC GROUP V, L.P., its general partner
By:   /s/ Gregory S. Ledford           Name: Gregory S. Ledford   Title:
Authorized Person CP V GW AIV2, L.P.     By: TC GROUP V, L.P., its general
partner By:   /s/ Gregory S. Ledford           Name: Gregory S. Ledford   Title:
Authorized Person CP V GW AIV4, L.P.     By: TC GROUP V, L.P., its general
partner By:   /s/ Gregory S. Ledford           Name: Gregory S. Ledford   Title:
Authorized Person

CP V COINVESTMENT B, L.P.     By: TC GROUP V, L.P., its general partner By:  
/s/ Gregory S. Ledford           Name: Gregory S. Ledford   Title: Authorized
Person

 

CP V GW AIV1, L.P.     By: TC GROUP V, L.P., its general partner By:   /s/
Gregory S. Ledford           Name: Gregory S. Ledford   Title: Authorized Person

 

CP V GW AIV3, L.P.     By: TC GROUP V, L.P., its general partner By:   /s/
Gregory S. Ledford           Name: Gregory S. Ledford   Title: Authorized Person

 

 

[Registration Rights Agreement Signature Page]

 



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF PURCHASERS

CP V Coinvestment A, L.P., a Delaware limited partnership

CP V Coinvestment B, L.P., a Delaware limited partnership

Carlyle Partners V GW, L.P., a Delaware limited partnership

CP V GW AIV1, L.P., a Delaware limited partnership

CP V GW AIV2, L.P., a Delaware limited partnership

CP V GW AIV3, L.P., a Delaware limited partnership

CP V GW AIV4, L.P., a Delaware limited partnership

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM AGREEMENT

This Addendum Agreement is made this             day of             ,
20            , by and between             (the “New Shareholder”) and [•] (the
“Company”), pursuant to a Registration Rights Agreement dated as of [•] (the
“Agreement”), by and among the Company and the Purchasers. Capitalized terms
used herein but not otherwise defined herein shall have the meanings ascribed to
them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide registration rights with respect to
the Registrable Securities as set forth in the Agreement; and

WHEREAS, the New Shareholder has acquired Registrable Securities directly or
indirectly from a Shareholder; and

WHEREAS, the Company and the Shareholders have required in the Agreement that
all persons desiring registration rights must enter into an Addendum Agreement
binding the New Shareholder to the Agreement to the same extent as if it were an
original party thereto;

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Shareholder acknowledges that it has received and read the Agreement and that
the New Shareholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Shareholder
thereunder.

 

   New Shareholder

Address:

     

Exhibit A-1



--------------------------------------------------------------------------------

Agreed to on behalf of [the Company] pursuant to Section 11(c) of the Agreement.

 

[THE COMPANY] By:       Printed Name and Title

Exhibit A-2